Exhibit 10.2
EXECUTION COPY
INCREMENTAL LOAN ASSUMPTION AGREEMENT
July 21, 2010
Rentech Energy Midwest Corporation
10877 Wilshire Boulevard
Suite 7100
Los Angeles, California 90024
Rentech, Inc.
10877 Wilshire Boulevard
Suite 7100
Los Angeles, California 90024

  Re:   
Incremental Loan Commitments

Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement, dated as of January 29, 2010
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Rentech Energy Midwest Corporation (the
“Borrower”), Rentech, Inc. (“Holdings”), the banks, financial institutions and
other entities party to the Credit Agreement as lenders (the “Lenders”), Credit
Suisse AG, Cayman Islands Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
Each Lender (each, an “Incremental Lender”) party to this Incremental Loan
Assumption Agreement (including Annex I hereto, this “Incremental Loan
Assumption Agreement”) hereby severally agrees to provide the Incremental Loan
Commitment set forth opposite its name on Annex I hereto (for each such
Incremental Lender, its “Incremental Loan Commitment”). Each Incremental Loan
Commitment provided pursuant to this Incremental Loan Assumption Agreement shall
be subject to the terms and conditions set forth in the Credit Agreement,
including Section 2.21 thereof.
This Incremental Loan Assumption Agreement constitutes the Borrower’s written
request to the Administrative Agent for Incremental Loan Commitments pursuant to
Section 2.21(a) of the Credit Agreement (the “Incremental Loan Commitment
Request”) and, in connection therewith, the Borrower hereby notifies the
Administrative Agent that: (i) the amount of the Incremental Loan Commitments
being requested is $20,000,000, (ii) the date on which such Incremental Loan
Commitments are requested to be effective is July 23, 2010, and (iii) such
Incremental Loan Commitments are commitments to make Other Loans.
Each Incremental Lender acknowledges and agrees that the Incremental Loan
Commitments provided pursuant to this Incremental Loan Assumption Agreement, in
the aggregate amount set forth on Annex I hereto, shall constitute Commitments
under the Credit Agreement for Other Loans increasing the amount of the
Commitments in effect immediately prior to the effectiveness of this Incremental
Loan Assumption Agreement.

 

 



--------------------------------------------------------------------------------



 



Each of the parties to this Incremental Loan Assumption Agreement hereby agrees
to the terms and conditions set forth in the second preceding paragraph and on
Annex I hereto in respect of each Incremental Loan Commitment and the Other
Loans provided pursuant to this Incremental Loan Assumption Agreement.
Each Incremental Lender party to this Incremental Loan Assumption Agreement
(i) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Incremental Loan
Assumption Agreement and to become an Incremental Lender under the Credit
Agreement, (ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent, any Lender or any other Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement and the other Loan Documents, (iii) appoints and
authorizes each of the Administrative Agent and the Collateral Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent and the Collateral Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) agrees that
it will perform, in accordance with their terms, all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender, and (v) in the case of each Incremental Lender (if any) that is a
Foreign Lender, attaches the documentation required under Section 2.15(e) of the
Credit Agreement.
This Incremental Loan Assumption Agreement, and the Incremental Loan Commitments
provided hereunder, shall become effective on the date (the “Incremental Loan
Closing Date”) upon which all of the conditions set forth in Section 3 of Annex
I hereto are satisfied. Upon the Incremental Loan Closing Date, each Incremental
Lender party hereto shall automatically become a Lender pursuant to the Credit
Agreement and, except as otherwise expressly provided in Section 2 of Annex I
hereto, shall have the rights and obligations of a Lender thereunder and under
the other Loan Documents. The Administrative Agent shall promptly notify each
Lender of the occurrence of the Incremental Loan Closing Date.
The Borrower hereby acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Loan Commitments provided pursuant
to this Incremental Loan Assumption Agreement, including any Other Loans made
pursuant to the Incremental Loan Commitments and (ii) all such Obligations shall
be secured by the Collateral under, and be entitled to the benefits of, the
Security Documents.
Each Guarantor hereby acknowledges and agrees that (i) its consent to this
Incremental Loan Assumption Agreement is not required, but each Guarantor
nevertheless hereby agrees and consents to this Incremental Loan Assumption
Agreement and to the documents and agreements referred to herein,
(ii) notwithstanding the effectiveness of this Incremental Loan Assumption
Agreement, such Guarantor’s Guarantee shall remain in full force and effect
without modification thereto, (iii) nothing herein shall in any way limit any of
the terms or provisions of any Guarantor’s Guarantee or any other Loan Document
executed by any Guarantor (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time), all of which are hereby
ratified, confirmed and affirmed in all respects, (iv) all Obligations with
respect to the Incremental Loan Commitments provided pursuant to this
Incremental Loan Assumption Agreement and any Other Loans made pursuant to the
Incremental Loan Commitments shall be (x) fully guaranteed pursuant to the
Guarantee and Collateral Agreement in accordance with the terms and provisions
thereof and (y) secured by the Collateral under, and be entitled to the benefits
of, the Security Documents, (v) no other agreement, instrument, consent or
document shall be required to give effect to this paragraph, and (vi) the
Borrower, Holdings, the Agents and any Lender

 

-2-



--------------------------------------------------------------------------------



 



may from time to time enter into any further amendments, modifications,
terminations and/or waivers of any provisions of the Loan Documents without
notice to or consent from any Guarantor (other than, to the extent expressly
required under Section 9.08 of the Credit Agreement, Holdings) and without
affecting the validity or enforceability of any Guarantor’s Guarantee or
Collateral or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s Guarantee or Collateral.
This Incremental Loan Assumption Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Incremental Loan Assumption Agreement by
telecopier or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Incremental Loan Assumption Agreement.
After the execution and delivery to the Administrative Agent of a fully executed
copy of this Incremental Loan Assumption Agreement by the parties hereto, this
Incremental Loan Assumption Agreement may be changed, modified or varied only by
written instrument in accordance with the requirements for the modification of
any Loan Document pursuant to Section 9.08(b) of the Credit Agreement.
THIS INCREMENTAL LOAN ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
Neither the Borrower nor Holdings shall assign or delegate any of their
respective rights or obligations under this Incremental Loan Assumption
Agreement without the prior written consent of each of the other parties hereto
(and any attempted assignment or delegation without such consent shall be null
and void). This Incremental Loan Assumption Agreement is intended to be solely
for the benefit of the parties hereto, and is not intended to confer any
benefits upon, or create any rights in favor of, any Person other than the
parties hereto.
The Borrower may accept this Incremental Loan Assumption Agreement by executing
and delivering and returning a copy of this Incremental Loan Assumption
Agreement to the Administrative Agent before 8.00 p.m. (New York City time) on
July 22, 2010. If the Borrower does not so accept this Incremental Loan
Assumption Agreement by such time, the Incremental Loan Commitments set forth in
this Incremental Loan Assumption Agreement shall be deemed automatically
cancelled.
[Signature pages follow]

 

-3-



--------------------------------------------------------------------------------



 



            Very truly yours,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
      By:   /s/ Mikhail Faybusovich         Title: Vice President             
By:   /s/ Vipul Dhadda         Title: Associate             

Signature Page to Incremental Loan Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



            SPECIAL SITUATIONS INVESTING GROUP, INC., vas Incremental Lender
      By:   /s/ Robert G. Frahm III         Authorized Signatory             

Signature Page to Incremental Loan Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



            HPS SENIOR LOAN FUND II L.P., as
Incremental Lender
      By:   HIGHBRIDGE PRINICIPAL STRATEGIES, LLC, its Investment Manager      
        By:   /s/ Michael Patterson         Managing Director               
HIGHBRIDGE SENIOR LOAN HOLDINGS L.P., as
Incremental Lender
      By:   HIGHBRIDGE PRINCIPAL STRATEGIES, LLC, its Investment Manager        
      By:   /s/ Michael Patterson         Managing Director             

Signature Page to Incremental Loan Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



          AGREED AND ACCEPTED
AS OF THE DATE FIRST ABOVE WRITTEN

RENTECH ENERGY MIDWEST CORPORATION,
as Borrower
      By:   /s/ Dan J. Cohrs         Dan J. Cohrs        Vice President and
Treasurer       

Each Guarantor acknowledges and agrees to the foregoing provisions of the
Incremental Loan Assumption Agreement, specifically including the
acknowledgments and agreements made by it pursuant to the ninth paragraph of the
Incremental Loan Assumption Agreement.
RENTECH, INC., as Holdings and as Guarantor
RENTECH SILVAGAS LLC, as Guarantor
RENTECH DEVELOPMENT CORPORATION, as Guarantor
RENTECH SERVICES CORPORATION, as Guarantor
SILVAGAS CORPORATION, as Guarantor
RENTECH ENERGY TECHNOLOGY CENTER, LLC, as Guarantor

                By:   /s/ Dan J. Cohrs         Dan J. Cohrs        Chief
Financial Officer and Executive Vice President       

Signature Page to Incremental Loan Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR
INCREMENTAL LOAN ASSUMPTION AGREEMENT
SECTION 1. Incremental Loan Commitments

          Name of Incremental Lender   Amount of Incremental Loan Commitment  
HPS Senior Loan Fund II L.P.
  $ 9,379,000.00  
Highbridge Senior Loan Holdings L.P.
  $ 621,000.00  
Special Situations Investing Group, Inc.
  $ 10,000,000.00  
 
       
Total
  $ 20,000,000.00  

SECTION 2. Terms of the Other Loans
The Incremental Loan Maturity Date of the Other Loans shall be July 29, 2014.
The terms of the Other Loans made pursuant to the Incremental Loan Commitments
provided for in the Incremental Loan Assumption Agreement shall be identical to
the terms of the Loans, except that (i) the Other Loans shall be issued with an
original issue discount such that the Other Loans made by any Incremental Lender
result in aggregate proceeds to the Borrower in an amount equal to 94.0% of such
Incremental Lender’s Incremental Loan Commitment, (ii) the Net Cash Proceeds of
such Other Loans shall be used to make a loan to Holdings in accordance with the
requirements specified in the definition of “Holdings Loan” and/or to pay cash
dividends in accordance with Section 6.06(a)(vii) of the Credit Agreement, and
(iii) pursuant to Section 2.08(a)(ii) of the Credit Agreement, the Borrower
shall pay to the Administrative Agent for the account of the Incremental Lenders
holding Other Loans, on each Incremental Loan Repayment Date specified below, a
principal amount of the Other Loans (as adjusted from time to time pursuant to
Sections 2.08(b), 2.09 and 2.10(f) of the Credit Agreement) equal to the amount
set forth below for such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment:

          Incremental Loan   Percentage of Amount of the   Repayment Date  
Incremental Loan Commitments  
September 30, 2010
    1.875 %
December 31, 2010
    1.875 %
March 31, 2011
    1.875 %
June 30, 2011
    1.875 %
September 30, 2011
    1.875 %
December 31, 2011
    1.875 %
March 31, 2012
    3.75 %
June 30, 2012
    3.75 %
September 30, 2012
    3.75 %
December 31, 2012
    3.75 %
March 31, 2013
    3.75 %
June 30, 2013
    3.75 %
September 30, 2013
    3.75 %
December 31, 2013
    3.75 %
March 31, 2014
    3.75 %
June 30, 2014
    3.75 %
Incremental Loan Maturity Date
    51.25 %

Annex I-1

 

 



--------------------------------------------------------------------------------



 



SECTION 3. Conditions to Effectiveness
The effectiveness of the Incremental Loan Assumption Agreement and the
Incremental Loan Commitments provided thereunder are subject to satisfaction of
the following conditions:
(a) The Administrative Agent shall have received a copy of the Incremental Loan
Assumption Agreement, duly executed and delivered by each of the parties
thereto.
(b) The date specified in the Incremental Loan Commitment Request contained in
the Incremental Loan Assumption Agreement on which the Incremental Loan
Commitments are requested to become effective shall have occurred.
(c) The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the Incremental Loan Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date).
(d) At the time of and immediately after the making of the Other Loans, no
Default or Event of Default shall have occurred and be continuing.
(e) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Latham & Watkins, LLP, counsel for
Holdings and the Borrower, in form and substance satisfactory to the
Administrative Agent, and (ii) Holland & Hart LLP, local counsel for Holdings
and the Borrower, in form and substance satisfactory to the Administrative
Agent, in each case, (A) dated the Incremental Loan Closing Date, (B) addressed
to the Administrative Agent and the Lenders, and (C) covering such matters
relating to the Loan Documents and the Incremental Loan Commitments as the
Administrative Agent shall reasonably request, and Holdings and the Borrower
hereby request such counsel to deliver such opinions.
(f) The Administrative Agent shall have received (i) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Incremental Loan
Closing Date certifying (A) that, except as attached thereto, there have been no
changes to the organizational documents of any Loan Party since the Closing
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the borrowings pursuant to the Incremental
Loan Commitments, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection with the Incremental Loan Assumption Agreement
on behalf of such Loan Party; and (ii) a certificate of another officer as to
the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (i) above.
(g) (i) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Incremental Loan Closing Date, including
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrower under the Credit Agreement or
Annex I-2

 

 



--------------------------------------------------------------------------------



 



under any other Loan Document, including the invoiced fees, charges and
disbursements of Proskauer Rose LLP in connection with the preparation,
negotiation, execution, delivery and implementation of (x) the Incremental Loan
Assumption Agreement, the Credit Agreement Amendment (as defined below), and all
documents and instruments entered into or delivered in connection therewith or
pursuant thereto, (y) the Memorandum of Agreement (as defined below), and (z) to
the extent required under Section 3(j) below, any additional or replacement
title insurance or any endorsements, coinsurance and reinsurance (the
agreements, documents and instruments referred to in clauses (x), (y) and
(z) above, collectively, the “Incremental Loan Commitment Documents”) and
(ii) Schulte Roth & Zabel LLP, counsel to the Incremental Lenders, shall have
received all invoiced fees, charges and disbursements incurred by such counsel
in connection with the review and negotiation of the Incremental Loan Commitment
Documents in an amount not to exceed $10,000 in the aggregate.
(h) All requisite Governmental Authorities and third parties shall have approved
or consented to the transactions contemplated by either the Incremental Loan
Assumption Agreement or the Credit Agreement Amendment to the extent required
and there is no litigation, governmental, administrative or judicial action,
actual or threatened in writing, that could reasonably be expected to restrain,
prevent or impose burdensome conditions on the transactions contemplated by
either the Incremental Loan Assumption Agreement or the Credit Agreement
Amendment.
(i) The Administrative Agent shall have received a memorandum of agreement in
form and substance reasonably satisfactory to the Administrative Agent pursuant
to which record notice will be provided of the Incremental Loan Assumption
Agreement, the Credit Agreement Amendment and the transactions contemplated
thereby, duly executed and delivered by the Borrower and the Collateral Agent
(the “Memorandum of Agreement”).
(j) (i) Chicago Title Insurance Company shall have issued (or executed and
delivered to the Collateral Agent an irrevocable commitment to issue) in favor
of the Collateral Agent, (A) such additional and/or replacement title insurance
in an amount equal to (when combined with the amount of the original title
insurance remaining in place) the aggregate principal amount of the Loans
outstanding after giving effect to the proposed Other Loans, and (B) such
endorsements, coinsurance and reinsurance as may be reasonably requested by the
Collateral Agent or any Lender (including any Lender that is not an Incremental
Lender), insuring such amended, amended and restated or otherwise modified
Borrower Mortgage as a first lien on the Mortgaged Property (as defined
therein), subject to any Liens permitted by Section 6.02 of the Credit Agreement
and otherwise no less favorable to the Lenders than the original title insurance
issued on the Closing Date (with such changes as are necessary to comply with
customary title insurance practices), and (ii) such title insurance company (or
agent therefor) shall have received all fees (including recordation and filing
fees) and other amounts payable in connection with the matters specified in
clause (i) above.
(k) The Administrative Agent shall have received a fully-executed copy of the
Amendment to Credit Agreement, Waiver and Collateral Agent Consent, in the form
of Exhibit A attached hereto (the “Credit Agreement Amendment”), and immediately
prior and concurrently with the effectiveness of the Incremental Loan Assumption
Agreement and the Incremental Loan Commitments, the Credit Agreement Amendment
shall be in full force and effect.
(l) The Administrative Agent shall have received a duly-completed Borrowing
Request with respect to the Incremental Loans to be made pursuant to the
Incremental Loan Commitments hereunder.
Annex I-3

 

 



--------------------------------------------------------------------------------



 



SECTION 4. Termination of Incremental Loan Commitments
The Incremental Loan Commitment of each Incremental Lender under the Incremental
Loan Assumption Agreement shall terminate at 5.00 p.m. (New York City time) on
July 23, 2010.
SECTION 5. Payment of Legal Fees
Holdings and the Borrower shall, jointly and severally, pay the invoiced fees,
charges and disbursements of Proskauer Rose LLP and Schulte Roth & Zabel LLP
referred to in Section 3(g) above.
SECTION 6. Waiver of Defenses
Without limiting the generality of any other provision in any other Loan
Document or otherwise, each of the Borrower and Holdings hereby waives any
suretyship or other defenses that may arise as a result of the joint and several
liability of the Borrower and Holdings under the Incremental Loan Assumption
Agreement, and Section 2.03 of the Guarantee and Collateral Agreement is hereby
incorporated herein by this reference, mutatis mutandis.
Annex I-4

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF AMENDMENT TO CREDIT AGREEMENT, WAIVER
AND COLLATERAL AGENT CONSENT
[See following pages]
Exhibit A-1

 

 